Name: Commission Regulation (EC) NoÃ 723/2008 of 25Ã July 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Afuega'l Pitu (PDO), MazapÃ ¡n de Toledo (PGI), Agneau de LozÃ ¨re (PGI), Oignon doux des CÃ ©vennes (PDO), Butelo de Vinhais or Bucho de Vinhais or ChouriÃ §o de Ossos de Vinhais (PGI), ChouriÃ §a Doce de Vinhais (PGI))
 Type: Regulation
 Subject Matter: consumption;  marketing;  foodstuff;  agricultural structures and production;  agricultural activity
 Date Published: nan

 26.7.2008 EN Official Journal of the European Union L 198/28 COMMISSION REGULATION (EC) No 723/2008 of 25 July 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Afuega'l Pitu (PDO), MazapÃ ¡n de Toledo (PGI), Agneau de LozÃ ¨re (PGI), Oignon doux des CÃ ©vennes (PDO), Butelo de Vinhais or Bucho de Vinhais or ChouriÃ §o de Ossos de Vinhais (PGI), ChouriÃ §a Doce de Vinhais (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Spains applications to register the names Afuega'l Pitu and MazapÃ ¡n de Toledo, Frances applications to register the names Agneau de LozÃ ¨re and Oignon doux des CÃ ©vennes and Portugals applications to register the names Butelo de Vinhais or Bucho de Vinhais or ChouriÃ §o de Ossos de Vinhais and ChouriÃ §a Doce de Vinhais were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Commission Regulation (EC) No 417/2008 (OJ L 125, 9.5.2008, p. 27). (2) OJ C 268, 10.11.2007, p. 28 (Afuega'l Pitu), OJ C 267, 9.11.2007, p. 50 (MazapÃ ¡n de Toledo), OJ C 267, 9.11.2007, p. 46 (Agneau de LozÃ ¨re), OJ C 270, 13.11.2007, p. 15 (Oignon doux des CÃ ©vennes), OJ C 268, 10.11.2007, p. 36 (Butelo de Vinhais or Bucho de Vinhais or ChouriÃ §o de Ossos de Vinhais), OJ C 268, 10.11.2007, p. 33 (ChouriÃ §a Doce de Vinhais). ANNEX 1. Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.1. Fresh meat (and offal) FRANCE Agneau de LozÃ ¨re (PGI) Class 1.2. Meat products (cooked, salted, smoked, etc.) PORTUGAL Butelo de Vinhais or Bucho de Vinhais or ChouriÃ §o de Ossos de Vinhais (PGI) ChouriÃ §a Doce de Vinhais (PGI) Class 1.3. Cheeses SPAIN Afuega'l Pitu (PDO) Class 1.6. Fruit, vegetables and cereals, fresh or processed FRANCE Oignon doux des CÃ ©vennes (PDO) 2. Foodstuffs listed in Annex I to the Regulation: Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other baker's wares SPAIN MazapÃ ¡n de Toledo (PGI)